COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

 MIKE MORATH, COMMISSIONER                §
 OF EDUCATION, in his Official                                   No. 08-20-00152-CV
 Capacity, and TEXAS EDUCATION            §
 AGENCY,                                                            Appeal from the
                              Appellants, §
                                                                  353rd District Court
 v.
                                                 §              of Travis County, Texas
 TEXAS AMERICAN FEDERATION
 OF TEACHERS and TEXAS STATE        §                         (TC# D-1-GN-18-005044)
 TEACHERS ASSOCIATION,
                         Appellees. §


                                        JUDGMENT

         The Court has considered this cause on the record and concludes there was error in that

part of the judgment invalidating 19 TEX.ADMIN.CODE § 97.1075(d)(10) (referred to as the

“Consultation Rule” in our opinion) and 19 TEX.ADMIN.CODE § 97.1075(d)(6) (the “Local Policy

Rule”). We therefore reverse that part of the judgment of the court below and reinstate these

rules.

         We further order that the judgment of the court below that invalidated § 97.1079(f), in

accordance with the opinion of this Court, is affirmed.

         We further order that Appellant recover from Appellee and its sureties, if any, for

performance of the judgment and one-third (1/3) of its costs, both in this Court and the court below,

for which let execution issue. See TEX R APP P. 43.5. This decision shall be certified below for
observance.

       IT IS SO ORDERED THIS 14TH DAY OF JUNE, 2021.


                                             JEFF ALLEY, Justice

Before Rodriguez, C.J., Palafox, and Alley, JJ.




                                                  2